IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-14-00204-CR

RONALD GENE GRIZZLE, JR.,
                                                                     Appellant
v.

THE STATE OF TEXAS,
                                                                     Appellee



                               From the 249th District Court
                                  Johnson County, Texas
                                  Trial Court No. F48507


                              MEMORANDUM OPINION


       In eight issues, appellant, Ronald Gene Grizzle Jr., challenges his convictions for

one count of aggravated sexual assault of a child, two counts of indecency with a child

by contact, and two counts of indecency with a child by exposure.1 See TEX. PENAL



       1  For the count of aggravated sexual assault of a child, the jury imposed a sixty-year sentence.
Appellant also received ten-year sentences for the two counts of indecency with a child by contact. With
respect to the two counts of indecency with a child by exposure, appellant received five-year sentences,
which were probated for a period of ten years. And in response to the State’s written motion, the trial
court cumulated the sentences imposed for the one count of aggravated sexual assault of a child and the
two counts of indecency with a child by contact.
CODE ANN. § 21.11(a)(1), (a)(2)(A) (West 2011); see also id. § 22.021(a)(1)(B)(ii) (West

Supp. 2014). We affirm.

                             I.     SUFFICIENCY OF THE EVIDENCE

        In his first five issues, appellant argues that the evidence is insufficient to

support his convictions for one count of aggravated sexual assault of a child, two counts

of indecency with a child by contact, and two counts of indecency with a child by

exposure.

A.      Standard of Review

        In Lucio v. State, 351 S.W.3d 878, 894 (Tex. Crim. App. 2011), the Texas Court of

Criminal Appeals expressed our standard of review of a sufficiency issue as follows:

        In determining whether the evidence is legally sufficient to support a
        conviction, a reviewing court must consider all of the evidence in the light
        most favorable to the verdict and determine whether, based on that
        evidence and reasonable inferences therefrom, a rational fact finder could
        have found the essential elements of the crime beyond a reasonable doubt.
        Jackson v. Virginia, 443 U.S. 307, 318-19, 99 S. Ct. 2781, 61 L. Ed. 2d 560
        (1979); Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). This
        “familiar standard gives full play to the responsibility of the trier of fact
        fairly to resolve conflicts in the testimony, to weigh the evidence, and to
        draw reasonable inferences from basic facts to ultimate facts.” Jackson, 443
U.S. at 319. “Each fact need not point directly and independently to the
        guilt of the appellant, as long as the cumulative force of all the
        incriminating circumstances is sufficient to support the conviction.”
        Hooper, 214 S.W.3d at 13.

Id.

        Our review of "all of the evidence" includes evidence that was properly and

improperly admitted. Conner v. State, 67 S.W.3d 192, 197 (Tex. Crim. App. 2001). And if

the record supports conflicting inferences, we must presume that the factfinder resolved


Grizzle v. State                                                                        Page 2
the conflicts in favor of the prosecution and therefore defer to that determination.

Jackson, 443 U.S. at 326, 99 S. Ct. at 2793.      Furthermore, direct and circumstantial

evidence are treated equally:       “Circumstantial evidence is as probative as direct

evidence in establishing the guilt of an actor, and circumstantial evidence alone can be

sufficient to establish guilt.” Hooper, 214 S.W.3d at 13. Finally, it is well established that

the factfinder is entitled to judge the credibility of the witnesses and can choose to

believe all, some, or none of the testimony presented by the parties. Chambers v. State,

805 S.W.2d 459, 461 (Tex. Crim. App. 1991).

        The sufficiency of the evidence is measured by reference to the elements of the

offense as defined by a hypothetically correct jury charge for the case. Malik v. State, 953
S.W.2d 234, 240 (Tex. Crim. App. 1997). A hypothetically-correct jury charge does four

things: (1) accurately sets out the law; (2) is authorized by the indictment; (3) does not

unnecessarily increase the State’s burden of proof or unnecessarily restrict the State’s

theories of liability; and (4) adequately describes the particular offense for which the

defendant was tried. Id.

B.      Aggravated Sexual Assault of a Child

        Under section 22.021(a)(1)(B)(ii) of the Penal Code, the State must prove beyond

a reasonable doubt that appellant intentionally or knowingly caused the penetration of

the mouth of a child by his sexual organ. See TEX. PENAL CODE ANN. § 22.021(a)(1)(B)(ii).

Here, the child victim, H.H., testified that she was fourteen years old at the time of trial

and that she reported numerous instances of sexual misconduct perpetrated by



Grizzle v. State                                                                        Page 3
appellant when she was twelve years old. Later, H.H. recalled one evening where

appellant agreed to pull her loose tooth. Specifically, H.H. stated the following:

        And I walked in the bathroom, and I was like, Ronnie, will you pull my
        tooth? And he said, [“]Yeah.[“] And then he sat there like a minute and
        he said, [“]Let me go get the flashlight.[“] So he went in the room and got
        the flashlight and came out. And he’s like [“]let me turn out the light cuz
        [sic] I can see better,[“] so he turned off the light. And he like gave me the
        flashlight so I was holding it, and then he like pulled down his pants and I
        kind of like—I wasn’t sure what he was doing, so I starting moving the
        light around to figure it out, and then I saw that he had it to my mouth.

H.H. later clarified that, on this occasion, appellant had placed his penis in her mouth.

H.H. testified that it did not appear to her that appellant had accidentally put his penis

in her mouth; rather, “[h]e was trying to do it to me.”

        Appellant testified that he did not remember ever pulling H.H.’s tooth in the

bathroom or anything “going wrong” with pulling H.H.’s teeth. However, appellant’s

testimony was undermined by Sheila Batson, who corroborated H.H.’s story about

appellant going into the bathroom to pull H.H.’s tooth. Additionally, Batson noted that

she found H.H. crying in her bedroom after the incident and that H.H. had called

appellant “a jerk.”

        A child victim’s testimony alone is sufficient to support a conviction for

aggravated sexual assault of a child or indecency with a child. TEX. CODE CRIM. PROC.

ANN. art. 38.07 (West Supp. 2014); Abbott v. State, 196 S.W.3d 334, 341 (Tex. App.—Waco

2006, pet. ref’d); Tear v. State, 74 S.W.3d 555, 560 (Tex. App.—Dallas 2002, pet. ref’d); see

also Cantu v. State, 366 S.W.3d 771, 775 (Tex. App.—Amarillo 2012, no pet.).

        The courts will give wide latitude to testimony given by child victims of
        sexual abuse. The victim’s description of what happened need not be

Grizzle v. State                                                                         Page 4
        precise, and the child is not expected to communicate with the same level
        of sophistication as an adult. Corroboration of the victim’s testimony by
        medical or physical evidence is not required.

Cantu, 366 S.W.3d at 776 (internal citations omitted).

        To the extent that appellant’s testimony differs from that of H.H., we note that a

jury may believe all, some, or none of any witness’s testimony. See Chambers, 805
S.W.2d at 461. And by finding appellant guilty, the jury obviously believed H.H.’s

version of the incident. Therefore, viewing all the evidence in the light most favorable

to the verdict, we conclude that a rational trier of fact could have concluded that

appellant committed the offense of aggravated sexual assault of a child. See TEX. PENAL

CODE ANN. § 22.021(a)(1)(B)(ii); see also Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Lucio,
351 S.W.3d at 894; Hooper, 214 S.W.3d at 13.

C.      Indecency With a Child by Contact

        Appellant was also convicted of two counts of indecency with a child by contact,

which occurs if a person engages in “sexual contact” with a child younger than

seventeen years of age. See TEX. PENAL CODE ANN. § 21.11(a)(1). The Penal Code’s

definition of “sexual contact” includes the touching of the anus, breast, or any part of

the genitals of a child with the intent to arouse or gratify the sexual desire of any

person. Id. § 21.11(c). The specific intent to arouse or gratify the sexual desire of any

person, as required by section 21.11(c), can be inferred from the defendant’s conduct,

his remarks, and all surrounding circumstances. McKenzie v. State, 617 S.W.2d 211, 216

(Tex. Crim. App. 1981); Moore v. State, 397 S.W.3d 751, 754 (Tex. App.—San Antonio

2013, no pet.). Further, a “‘complainant’s testimony alone is sufficient to support a

Grizzle v. State                                                                       Page 5
conviction for indecency with a child.’” Moore, 397 S.W.3d at 754 (quoting Connell v.

State, 233 S.W.3d 460, 466 (Tex. App.—Fort Worth 2007, no pet.)).

        On appeal, appellant specifically challenges the sufficiency of the evidence

regarding his intent to arouse or satisfy his sexual desire when he touched H.H.’s

breast. Appellant also complains that H.H. only described one specific instance of

touching.

        At trial, H.H. testified that appellant “would come in there and at night and

watch me sleep, or he would touch my breast at night.” Later, H.H. stated that she

knew appellant was touching her breast “[b]ecause I—one day I was laying [sic] down

and I woke up to him put [sic] his hand on my shoulder. And I moved like that and he

jerked it back. And then I waited a little while and he put it back on my—he put it on

my breast.” H.H. recounted that appellant touched her breast often and that she had

“gotten used to it where he would do it every night and so I kind of expected it.” H.H.

also testified that some days appellant would touch her breast over her clothes, and

other days he would touch her breast underneath her clothes. Additionally, H.H.

recounted other incidents of sexual misconduct perpetrated by appellant and noted that

she did not believe that appellant’s touching of her breast was an accident. She also

recalled that appellant told her that he had “prayed to God about it” and that God had

said that it was okay for him to have sex with H.H.

        Based on appellant’s conduct, remarks, and the surrounding circumstances, we

conclude that a rational factfinder could have concluded that appellant touched H.H.’s

breast on more than one occasion and that he had the specific intent to arouse or gratify

Grizzle v. State                                                                   Page 6
his own sexual desire each time he touched H.H.’s breast. See McKenzie, 617 S.W.2d at

216; see also Moore, 397 S.W.3d at 754. Therefore, viewing the evidence in the light most

favorable to the verdict, we conclude that a rational trier of fact could have concluded

that appellant committed the offense of indecency with a child by contact on two

occasions. See TEX. PENAL CODE ANN. § 21.11(a)(1); see also Jackson, 443 U.S. at 319, 99 S.

Ct. at 2789; Lucio, 351 S.W.3d at 894; Hooper, 214 S.W.3d at 13.

D.      Indecency With a Child by Exposure

        To support a conviction for indecency with a child by exposure, the State was

required to prove beyond a reasonable doubt that:           (1) the child was within the

protected age group and not married to the accused; (2) the child was present; (3) the

accused had the intent to arouse or gratify someone’s sexual desire; (4) the adult knew

that a child was present; and (5) the accused exposed his anus or genitals. See TEX.

PENAL CODE ANN. § 21.11(a)(2)(A). The record reflects that H.H. testified regarding two

specific instances of appellant exposing his genitals to her. The first instance transpired

when she was working with appellant in appellant’s chicken coop. H.H. testified that

appellant instructed her to sit in a chair and that he turned off the lights. According to

H.H., appellant then walked closer to her and pulled down his pants. H.H. could see

that appellant had also pulled down his underwear. H.H. was shocked and afraid.

H.H. believed that appellant’s exposure of his genitals was not an unrelated event but,

instead, was intended for her.      H.H. told T.H. about the incident shortly after it

happened, and T.H. echoed H.H.’s testimony about the chicken-coop incident.



Grizzle v. State                                                                     Page 7
        In addition, H.H. testified about a second incident that transpired while she was

sleeping in a recliner. Specifically, H.H. recalled waking up to find appellant standing

behind the recliner with his boxers pulled down and his bare penis near her mouth.

Appellant explained that he was fixing a nearby curtain, but H.H. testified that she

believed that appellant was intentionally exposing his penis to her. The record also

contains testimony from H.H. regarding other instances where appellant would take off

his clothing or towel to expose his bare penis to her.

        Viewing the evidence in the light most favorable to the verdict, we conclude that

a rational factfinder could conclude that appellant exposed his genitals to H.H., a child

under seventeen years of age, on more than one occasion with the specific intent to

arouse or gratify his sexual desire. See id.; see also Jackson, 443 U.S. at 319, 99 S. Ct. at

2789; Lucio, 351 S.W.3d at 894; Hooper, 214 S.W.3d at 13. As such, we hold that the

evidence is sufficient to support appellant’s convictions for indecency with a child by

exposure. See TEX. PENAL CODE ANN. § 21.11(a)(2)(A); see also Jackson, 443 U.S. at 319, 99

S. Ct. at 2789; Lucio, 351 S.W.3d at 894; Hooper, 214 S.W.3d at 13. Because we have

concluded that appellant’s convictions are supported by sufficient evidence, we

overrule appellant’s first five issues on appeal.

                       II.    THE TRIAL COURT’S CUMULATION ORDER

        In his sixth issue, appellant contends that the trial court erred in cumulating the

imposed sentences in Counts 1, 2, and 3 because the cumulation order violated the

principles of Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348, 147 L. Ed. 2d 435

(2000), and because the jury, rather than the trial court, should determine whether the

Grizzle v. State                                                                       Page 8
sentences should be cumulated. In his seventh issue, appellant argues that the trial

court committed reversible error during the punishment phase of trial by denying his

request for special instructions in the jury charge regarding consecutive sentencing.

        A. Apprendi v. New Jersey

        First, we address appellant’s assertion that the trial court’s cumulation order

violated Apprendi.    In Apprendi, the United States Supreme Court determined that

“[o]ther than the fact of a prior conviction, any fact that increases the penalty for a crime

beyond the prescribed statutory maximum must be submitted to a jury, and proved

beyond a reasonable doubt.” 530 U.S. at 490, 120 S. Ct. at 2362-63. The Court of

Criminal Appeals has stated that Apprendi and its progeny clearly deal with the upper-

end extension of individual sentences, when that extension is contingent upon findings

of fact that were never submitted to the jury. Barrow v. State, 207 S.W.3d 377, 379 (Tex.

Crim. App. 2006). These decisions do not, however, speak to a trial court’s authority to

cumulate sentences when that authority is provided by statute and is not based upon

discrete fact-finding, but is wholly discretionary. Id.; see TEX. CODE CRIM. PROC. ANN.

art. 42.08(a). Here, the trial court imposed a valid sentence within the statutorily-

prescribed punishment range for each of appellant’s convictions.           See Barrow, 207
S.W.3d at 379. Accordingly, we cannot say that the trial court’s cumulation order

violated Apprendi. See id.

        B. Whether the Trial Court Had Authority to Cumulate Appellant’s Sentences

        Next, appellant argues that the jury, rather than the trial court, had the authority

to determine whether his sentences should be cumulated. We disagree.

Grizzle v. State                                                                       Page 9
        Texas trial courts have the discretion to order cumulative sentences in virtually

every case. See TEX. CODE CRIM. PROC. ANN. art. 42.08(a) (West Supp. 2014); Millslagle v.

State, 150 S.W.3d 781, 784 (Tex. App.—Austin 2004, pet. dism’d untimely filed); see also

York v. State, No. 10-11-00413-CR, 2012 Tex. App. LEXIS 4963, at *6 (Tex. App.—Waco

June 20, 2012, pet. ref’d) (mem. op., not designated for publication). However, when

multiple offenses arising out of the same criminal episode are consolidated for a single

trial, and the defendant is found guilty of more than one offense, section 3.03(a) of the

Texas Penal Code provides a limit on the trial court’s discretion to cumulate the

sentences. See TEX. PENAL CODE ANN. § 3.03(a) (West Supp. 2014); Millslagle, 150 S.W.3d

at 784; see also York, 2012 Tex. App. LEXIS 4963, at **6-7. Section 3.03(b)(2)(A) creates an

exception to this exception; that is, it exempts certain offenses, including indecency with

a child and aggravated sexual assault of a child, from the application of section 3.03(a).

See TEX. PENAL CODE ANN. § 3.03(b)(2)(A); Millslagle, 150 S.W.3d at 784; see also York,

2012 Tex. App. LEXIS 4963, at *7.

        In the instant case, appellant was convicted of one count of aggravated sexual

assault of a child, two counts of indecency with a child by contact, and two counts of

indecency with a child by exposure. See TEX. PENAL CODE ANN. §§ 21.11(a)(1), (a)(2)(A),

22.021(a)(1)(B)(ii).   Each of these offenses are included in the section 3.03(b)(2)(A)

exceptions to the exception. See id. § 3.03(b)(2)(A). As such, we conclude that the trial

court had the discretion to order cumulative sentences in this case. See TEX. CODE CRIM.

PROC. ANN. art. 42.08(a); Millslagle, 150 S.W.3d at 784; see also York, 2012 Tex. App.

LEXIS 4963, at *6.

Grizzle v. State                                                                     Page 10
        C. The Jury Charge

        And finally, appellant argues that the trial court committed reversible error

during the punishment phase of trial by denying his request for special instructions in

the jury charge regarding consecutive sentencing.         In support of this argument,

appellant, once again, relies on Apprendi.

        In reviewing a jury-charge issue, an appellate court’s first duty is to determine

whether error exists in the jury charge. Hutch v. State, 922 S.W.2d 166, 170 (Tex. Crim.

App. 1996). If error is found, the appellate court must analyze that error for harm.

Middleton v. State, 125 S.W.3d 450, 453-54 (Tex. Crim. App. 2003). If an error was

properly preserved by objection, reversal will be necessary if the error is not harmless.

Almanza v. State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1985). Conversely, if error was

not preserved at trial by a proper objection, a reversal will be granted only if the error

presents egregious harm, meaning appellant did not receive a fair and impartial trial.

Id. To obtain a reversal for jury-charge error, appellant must have suffered actual harm

and not just merely theoretical harm. Sanchez v. State, 376 S.W.3d 767, 775 (Tex. Crim.

App. 2012); Arline v. State, 721 S.W.2d 348, 352 (Tex. Crim. App. 1986).

        Under Texas law, the trial court must provide the jury with “a written charge

setting forth the law applicable to the case.” TEX. CODE CRIM. PROC. ANN. art. 36.14

(West 2007); see Walters v. State, 247 S.W.3d 204, 208 (Tex. Crim. App. 2008). However,

this Court has noted that the “Penal Code and Code of Criminal Procedure assign to the

trial judge the responsibility for determining whether to cumulate sentences or allow

them to run concurrently, when there is an option.” Manzano v. State, No. 10-04-00323-

Grizzle v. State                                                                   Page 11
CR, 2006 Tex. App. LEXIS 1285, at *13 (Tex. App.—Waco Feb. 15, 2006, pet. ref’d) (mem.

op., not designated for publication) (citing TEX. CODE CRIM. PROC. ANN. art. 42.08(a);

TEX. PENAL CODE ANN. § 3.03(a)-(b)). “No factual determinations are required, so there

is nothing for a jury to determine. We hold that due process does not require that the

jury be given information about the trial court’s ability to cumulate sentences or order

them to run concurrently.” Id.; see Marrow v. State, 169 S.W.3d 328, 330-31 (Tex. App.—

Waco 2005, pet. ref’d); see also Lacy v. State, Nos. 14-05-00775-CR, 14-05-00776-Cr, 14-05-

00777-CR, 14-05-00778-CR, 2006 Tex. App. LEXIS 8723, at *6 (Tex. App.—Houston [14th

Dist.] Oct. 10, 2006, no pet.) (mem. op., not designated for publication) (“As such,

contrary to appellant’s assertion, the trial court’s authority to cumulate the aggravated

sexual assault sentences did not hinge on an implicit finding of fact that the offenses

arose out of the same criminal episode. . . .      [B]oth federal and state courts have

consistently found no Apprendi violation where ‘a trial court orders the cumulation of

sentences which individually lie within the statutory range of punishment but for

which the cumulative total exceeds the prescribed statutory maximum for any single

offense.’” (quoting Baylor v. State, 195 S.W.3d 157, 160 (Tex. App.—San Antonio 2006, no

pet.))).

           Therefore, based on the foregoing and our review of the record, we cannot say

that the trial court’s denial of appellant’s special instructions on cumulative sentencing

amounted to a jury-charge error. See Hutch, 922 S.W.2d at 170. We overrule appellant’s

sixth and seventh issues.



Grizzle v. State                                                                    Page 12
                          III.   APPELLANT’S MOTION FOR MISTRIAL

        In his eighth issue, appellant asserts that the trial court erred during the guilt-

innocence phase of trial when it denied his motion for mistrial regarding the

prosecutor’s direct examination of T.H.

A.      Standard of Review

        We review the denial of a motion for mistrial under an abuse-of-discretion

standard. Archie v. State, 221 S.W.3d 695, 699-700 (Tex. Crim. App. 2007). Under this

standard, we uphold the trial court’s ruling as long as the ruling is within the zone of

reasonable disagreement. Id. “‘A mistrial is a device used to halt trial proceedings

when error is so prejudicial that expenditure of further time and expense would be

wasteful and futile.’” Wood v. State, 18 S.W.3d 642, 648 (Tex. Crim. App. 2000) (quoting

Ladd v. State, 3 S.W.3d 547, 567 (Tex. Crim. App. 1999)). It is appropriate only for “a

narrow class of highly prejudicial and incurable errors.” Id.; see Hawkins v. State, 135
S.W.3d 72, 77 (Tex. Crim. App. 2004). Therefore, a trial court properly exercises its

discretion to declare a mistrial when, due to the error, “an impartial verdict cannot be

reached” or a conviction would have to be reversed on appeal due to “an obvious

procedural error.” Wood, 18 S.W.3d at 648 (“A mistrial is required only when the

improper question is clearly prejudicial to the defendant and is of such character to

suggest the impossibility of withdrawing the impression produced on the minds of the

jurors.”); see Ladd, 3 S.W.3d at 567.




Grizzle v. State                                                                    Page 13
B.      Discussion

        During its case-in-chief, the State called T.H., H.H.’s brother, as a witness. On re-

direct examination, the State asked T.H. whether he believed his sister’s allegations

against appellant. T.H. responded, “Yes, sir, I do.” At this point, appellant objected

that the question invaded the province of the jury regarding the credibility of H.H.’s

allegations. The trial court sustained appellant’s objection and, upon request, instructed

the jury to disregard the question and not consider T.H.’s answer for any purpose in the

case. Thereafter, appellant moved for a mistrial, which was denied by the trial court.

        On appeal, appellant argues that the aforementioned question and answer

amounted to improper bolstering of the State’s case and the testimony of H.H, which, in

turn, deprived him of a fair trial. We disagree.

        “A timely and specific objection is required to preserve error for appeal.” Luna v.

State, 268 S.W.3d 594, 604 (Tex. Crim. App. 2008); see TEX. R. APP. P. 33.1(a)(1)(A). “An

objection is timely if it is made as soon as the ground for the objection becomes

apparent, i.e., as soon as the defense knows or should know that an error has occurred.”

Grant v. State, 345 S.W.3d 509, 512 (Tex. App.—Waco 2011, pet. ref’d) (citing Neal v.

State, 256 S.W.3d 264, 279 (Tex. Crim. App. 2008)). “If a party fails to object until after

an objectionable question has been asked and answered, and he can show no legitimate

reason to justify the delay, his objection is untimely and error is waived.” Id. (citing

Dinkins v. State, 894 S.W.2d 330, 355 (Tex. Crim. App. 1995) (en banc)). There are,

however, the following two exceptions to the proposition of law that a party must

object each time he thinks inadmissible evidence is being offered: (1) when the party

Grizzle v. State                                                                      Page 14
has secured a running objection on the issue he deems objectionable; or (2) when the

defense counsel lodges a valid objection to all the testimony he deems objectionable on

a given subject outside of the presence of the jury. Ethington v. State, 819 S.W.2d 854,

858-59 (Tex. Crim. App. 1991). Furthermore, “‘[a]n error [if any] in the admission of

evidence is cured when the same evidence comes in elsewhere without objection.” Lane

v. State, 151 S.W.3d 188, 193 (Tex. Crim. App. 2004) (quoting Leday v. State, 983 S.W.2d
713, 718 (Tex. Crim. App. 1998)); see Valle v. State, 109 S.W.3d 500, 509 (Tex. Crim. App.

2003) (“In addition, a party must object each time the inadmissible evidence is offered

or obtain a running objection.”).

        At trial, both Sheila and Brooke Batson were asked whether they believed the

child victim’s testimony or, in other words, the same question that was asked of T.H.

Both witnesses testified that they believed the child victim’s testimony, and the record

does not reflect that appellant objected to these questions at the time they were asked or

obtained a running objection. Accordingly, because the same testimony was elicited

from two other witnesses without an objection, we conclude that the error, if any,

pertaining to T.H.’s testimony was cured. See Lane, 151 S.W.3d at 193; Valle, 109 S.W.3d

at 509; Grant, 345 S.W.3d at 512.

        Furthermore, we note that “[a] mistrial is an appropriate remedy in ‘extreme

circumstances’ for a narrow class of highly prejudicial and incurable errors.” Ocon v.

State, 284 S.W.3d 880, 884 (Tex. Crim. App. 2009). A mistrial should be granted only

when less drastic alternatives fail to cure the prejudice. Id. at 884-85. In the instant case,

the trial court instructed the jury to disregard the State’s question and T.H.’s answer.

Grizzle v. State                                                                       Page 15
We presume that the jury obeyed the instruction and that the instruction was effective.

See Archie v. State, 340 S.W.3d 734, 741 (Tex. Crim. App. 2011) (“The law generally

presumes that instructions to disregard and other cautionary instructions will be duly

obeyed by the jury.”). Moreover, appellant has not adequately explained how the

question and answer was so clearly prejudicial to the defendant and is of such character

to suggest the impossibility of withdrawing the impression produced on the minds of

the jurors, especially in light of the overwhelming record evidence indicating guilt. See

Wood, 18 S.W.3d at 648; see also Ladd, 3 S.W.3d at 567. As such, we cannot say that the

trial court abused its discretion in denying appellant’s motion for mistrial. See Archie,
221 S.W.3d at 699-700. We overrule appellant’s eighth issue.

                                    IV.    CONCLUSION

        Having overruled all of appellant’s issues on appeal, we affirm the judgments of

the trial court.




                                                AL SCOGGINS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed January 15, 2015
Do not publish
[CRPM]




Grizzle v. State                                                                  Page 16